J-S28019-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RONEXON LOUIS COLLADO,                     :
                                               :
                       Appellant               :   No. 1286 MDA 2017


             Appeal from the Judgment of Sentence, May 24, 2017,
               in the Court of Common Pleas of Schuylkill County,
              Criminal Division at No(s): CP-54-CR-0001821-2016.


BEFORE: OLSON, J., KUNSELMAN, J., and MUSMANNO, J.

JUDGMENT ORDER BY KUNSELMAN, J.:                          FILED JUNE 27, 2018

        Ronexo Louis Collado appeals from the judgment of sentence, after a

jury convicted him of various drug-dealing charges.1 He raises two issues in

his brief: that (1) venue for two of the three charges was proper only in the

Court of Common Pleas of Luzerne County and (2) the consolidation of his

three offenses into a single trial was prejudicial.       Because Collado never

objected to venue or consolidation before or during the trial, and only raised

these issues for the first time in his post-sentence motion, both of these issues

are waived. Collado claims that an objection to venue may be raised at any

time, because it is a question of subject matter jurisdiction, relying upon

Commonwealth v. Duden, 473 A.2d 614 (Pa. Super. 1984). However, the

____________________________________________


1   35 P.S. § 780-113(a)(30); 18 Pa.C.S.A. § 903(a)(1).
J-S28019-18



statement in Duden, upon which Collado relies, has been abrogated in

Commonwealth v. Fields, 827 A.2d 1231, 1234 (Pa. Super. 2003).

     As such, we hereby ORDER that the two appellate issues raised by

Collado are dismissed as waived.      See Pennsylvania Rule of Criminal

Procedure 134(A); see also Pennsylvania Rule of Criminal Procedure 583,

Comment.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/27/2018




                                 -2-